Miller, J.,
delivered the opinion of the Court.
In this case a rehearing was granted and a re-argument ordered. The Ordinance is substantially the same as that considered in Mayor & City Council of Baltimore vs. Johns Hopkins Hospital, et al., supra p. 1. In the former opinion some points were ruled in favor of the validity of the Ordinance, and as to these we adhere to what was said in that opinion. But the Ordinance was set aside and the assessments annulled upon grounds which we have reconsidered in the Johns Hopkins Hospital Case, and the opinion just filed in that case, must control the final disposition of this. The result is that the decree of this *51Court at the last Term, affirming the decree of the Circuit Court, must he rescinded, the decree appealed from reversed, and the hill dismissed.
(Decided 17th March, 1881.)
Decree of this Oourt at last Term rescinded. Decree appealed from reversed, and hill dismissed.
Alvey and Irving, J., dissented.